Title: From Alexander Hamilton to John A. Winans, 18 September 1799
From: Hamilton, Alexander
To: Winans, John A.


          
            Sir,
            New York Sepr. 18. 1799—
          
          Your letter of the seventeenth inst. has been delivered to me. I not know that I can promote your appointment Situated as you are I do not think it advisable to promote your appointment  in the regiment commanded by Cos. Ogden and Moore;  unless you could can make it acceptable to those — officers.  but I have however written to the Secretary of War on the subject expressing the favorable opinion which I have been lead to entertain of you, and requesting that your application may be accepted as far as is a Lieutenancy may be bestowed on you as soon as it can be done consistently with the rules interests and principles of the service.
          With consideration I am, Sir yr obt. ser.
        